                               UNITED STATES DISTRICT COURT
                         IN THE EASTERN DISTRICT OF PENNSYLVANIA

 ____________________________________
                                                       :
 IN RE: PROCESSED EGG PRODUCTS                         :        MDL No. 2002
 ANTITRUST LITIGATION                                  :        Case No. 08-md-02002
 ____________________________________                  :
                                                       :
 THIS DOCUMENT APPLIES ONLY TO                         :
 Winn-Dixie Stores, Inc. et al., v. Michael Foods      :
 Inc., et al., Civil Action No. 2:11-cv-00510          :
 ____________________________________                  :


                                     CERTIFICATE OF SERVICE

         I hereby certify that on this date I caused to be electronically filed the foregoing document with the
 Clerk of the Court of the United States District Court for the Eastern District of Pennsylvania by using the
 ECF filing system. Counsel of record who are registered ECF users will be served electronically by the
 ECF system.



Dated: October 6, 2019                            By: /s/Patrick J. Ahern
                                                     Patrick J. Ahern
                                                     Attorney for Plaintiffs Winn-Dixie Stores, Inc.
                                                     and Bi-Lo Holdings, LLC




Patrick J. Ahern
Theodore Bell
Ahern and Associates, P.C.
8 South Michigan Avenue
Suite 3600
Chicago, Illinois 60603
(312) 404-3760
patrick.j.ahern@ahernandassociatespc.com
theo.bell@ahernandassociatespc.com
